Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 103

1.	In the event that the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-6, 8, 10, 12-13 and 15 is/are rejected under 35 U.S.C. 103 as being 	unpatentable over Bjoerneklett et al. US2017/0306706 in view of Gradinger 	et al. US2017/0112021.

	Per claim 1 Bjoerneklett et al. teaches a heat exchanging arrangement (10; [0022]) for a subsea electronic system (Abstract), the heat exchanging arrangement comprising: at least one pipe (12; [0042]) having an external surface (see fig.6, “outer portion of 12”); and at least one heat exchanging element (11 & 13; [0039]) arranged inside the at least one pipe (see fig.6; [0023]) and defining at least one internal passage (8 & 14, see fig.4-6) for conducting a fluid ([0042], “cooling liquid”) through the at least one pipe (14; [0042]); wherein the at least one heat exchanging element (11 & 13) is arranged to press laterally outwards against an internal surface (see fig.5-6; [0042], line 9-12, “Examiners note: the tubular element 12 would have to press against the fins to form the channels 14”) of the at least one pipe (12) to establish a heat transfer bond between the at least one heat exchanging element (11 & 13) and the at least one pipe (12, see fig.6; [0039]-[0042]).  
	Bjoerneklett et al. does not explicitly teach a dielectric fluid
	Gradinger et al. however discloses a dielectric fluid (paragraph [0002], line 6-8)
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to dielectric fluid in the heat exchanging arrangement of Bjoerneklett et al. in view of Gradinger et al., because it ensures effective cooling of the heat generating elements while also providing electrical insulation. 
	Per claim 2 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement according to claim 1, wherein the at least one heat exchanging element (11 & 13) and the at least one pipe (12) are shrink fitted ([0039]-[0040]).  
	Per claim 3 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement (10) according to claim 1, further comprising at least one expansion tool (15 & 16) substantially concentrically arranged inside the at least one pipe (see fig.6) for pressing the at least one heat exchanging element (11) laterally outwards against the internal surface of the at least one pipe (see fig.6, “Examiner note: as 16 is released, 15 would expand, thus causing 11 to extend laterally outwards against 12”)  
	Per claim 4 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement
	Per claim 5 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement according to claim 1, wherein the at least one heat exchanging element (11) is extruded (see fig.6, “11 projects outward”).  
	Per claim 6 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement
	Per claim 8 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement according to claim 1, wherein the at least one heat exchanging element (11 & 13) Includes at least two heat exchanging elements (see fig.6, “multiple fins”) having longitudinal recesses (14) such that a longitudinal recess 
	Per claim 10 Bjoerneklett et al. teaches a heat exchanging arrangement according to claim 1 (10; [0022])
	Bjoerneklett et al. does not explicitly teach a subsea electronic system  comprising: a watertight enclosure having at least one wall section; at least one electronic component arranged inside the enclosure; wherein the at least one pipe of the heat exchanging arrangement forms a part of a cooling circuit passing by the at least one electronic component.  
	Gradinger et al. however discloses a subsea electronic system (1a; [0026], see fig.1) comprising: a watertight enclosure (2; [0008], “walls need to be strong and tight”) having at least one wall section (see fig.1, “wall portions of 2”); at least one electronic component (4a & 11, see fig.1; [0051]-[0052]) arranged inside the enclosure (see fig.1); and a heat exchanging arrangement (see fig.1); wherein an at least one pipe (12a, 5a and/or 13a) of the heat exchanging arrangement forms a part of a cooling circuit passing by the at least one electronic component (see fig.1; [0054]).  
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use the subsea electronic system comprising a watertight enclosure as taught by Gradinger et al. with the heat exchanging arrangement of Bjoerneklett et al., because it ensures proper thermal dissipation of heat from the enclosure through the heat exchanging arrangement without any leakage.
	Per claim 12 Bjoerneklett et al. in view of Gradinger et al. teaches the subsea electronic system according to claim 10, wherein one of the at least one wall section (2, see fig.1) is a substantially vertically oriented wall section and wherein the heat exchanging arrangement is connected to the wall section (see fig.1).  
	Per claim 13 Bjoerneklett et al. in view of Gradinger et al. teaches the subsea electronic system according to claim 10, wherein one of the at least one electronic component (4a & 11) is constituted by a power converter ([0003]).  
	Per claim 15 Bjoerneklett et al. in view of Gradinger et al. teaches the subsea electronic system according to claim 10, wherein, when the at least one electronic component is in use, the dielectric fluid circulates by natural convection (Abstract).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over 	Bjoerneklett et al. US2017/0306706 in view of Gradinger et al. 	US2017/0112021 as applied to claim 1 and further in view of Sumrall 	US2008/0223032.

	Per claim 7 Bjoerneklett et al. in view of Gradinger et al. teaches the heat exchanging arrangement according to claim 1, 
	Bjoerneklett et al. in view of Gradinger et al. does not explicitly teach wherein the at least one pipe is made of a material resistant to seawater corrosion, such as stainless steel.  
	Sumrall however discloses wherein the at least one pipe (910; [0051]) is made of a material resistant to seawater corrosion, such as stainless steel ([0063]).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use stainless steel for the at least .  

Allowable Subject matter

2.	Claims 9, 11 & 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	Claim 9, includes allowable subject matter because the heat exchanging arrangement according to claim 1, comprising a thermally insulated tube arranged laterally inside the at least one heat exchanging element; wherein the at least one pipe includes a closed end; wherein the thermally insulated tube is arranged to conduct the dielectric fluid towards the closed end of the at least one pipe and wherein the at least one internal passage is arranged to conduct the dielectric fluid away from the closed end of the at least one pipe.  
	Claim 11, includes allowable subject matter because the subsea electronic system according to claim 10, wherein the at least one wall section has a wave formed profile peaks and valleys and wherein the at least one pipe is at least partly accommodated within a valley.  
	Claim 14, includes allowable subject matter because the subsea electronic system according to claim 10, wherein the enclosure includes an upper enclosure part and a lower enclosure part jointly defining a continuous enclosure volume for a dielectric fluid; wherein the enclosure volume an upper cooling circuit and a lower cooling circuit, vertically below the upper cooling circuit; and wherein the at least one pipe ofSerial No. Pending the heat exchanging arrangement forms a part of the upper cooling circuit
Response to Arguments

3.	Applicant's arguments filed 02/04/21 have been fully considered but they are not persuasive. 
	Examiner asserts that the fins (heat exchanging element) press laterally outward against an internal surface of the at least one pipe, because the at least one pipe cannot float or be suspended in thin air while having components within it. The at least one pipe would have to be coupled or supported by the fins within it. The fins within the at least one pipe would have to press laterally outward against the internal surface of the at least one pipe to support the at least one pipe. Examiner also notes that as the bolt (16) is expanded, the fins would press more firmly on the internal surface of the at least one pipe.

Email Communication

4.	Applicant is encouraged to authorize the Examiner to communicate via email by filing form PTO/SB/439 either via USPS, Central Fax, or EFS-Web.  See MPEP 502.01, 502, 502.05.
Conclusion

5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A MATEY whose telephone number is (571)270-5648.  The examiner can normally be reached on Monday-Friday 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAYPRAKASH GANDHI can be reached on 5712723740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/MICHAEL A MATEY/Examiner, Art Unit 2835                                                                                                                                                                                                        /BINH B TRAN/Primary Examiner, Art Unit 2848